Citation Nr: 0529460	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  01-07 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals, right shoulder injury.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals, left knee anterior cruciate ligament 
(ACL) injury, postoperative.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease, left knee.

4.  Entitlement to an initial compensable evaluation for 
residuals, fractured left orbit.

5.  Entitlement to initial, separate 10 percent evaluations 
for tinnitus in each ear.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service for in excess of 20 years, 
including two verified periods from November 1970 to October 
1971 and from October 1976 to September 1979.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from December 2000 and March 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  

The Board notes that, in this decision, it may not proceed in 
adjudicating the claim of entitlement to initial, separate 10 
percent evaluations for tinnitus in each ear.  In Smith v. 
Nicholson, No. 01-623 (U.S. Vet. App. Apr. 5, 2005), the 
United States Court of Appeals for Veterans Claims (Court) 
reversed a decision, in which the Board concluded that, under 
prior regulations, no more than a single 10 percent 
evaluation could be assigned for tinnitus, whether perceived 
as bilateral or unilateral.  VA disagrees with the Smith 
decision and is in the process of appealing it to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of VA has imposed a stay at the Board 
on the adjudication of all tinnitus claims affected by Smith.  
This stay affects: (1) all claims for compensation for 
tinnitus that were filed prior to June 13, 2003, and a 
disability rating for tinnitus of greater than 10 percent is 
sought; and (2) all claims for service connection for 
tinnitus that were filed prior to June 10, 1999, and denied 
on the basis that the tinnitus was not "persistent" for 
purposes of 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  

In this case, the veteran filed his claim for compensation 
for tinnitus prior to June 13, 2003, in September 2001, and 
now seeks an evaluation for tinnitus that is greater than 10 
percent, or more specifically, initial, separate 10 percent 
evaluations for tinnitus in each ear.  Once the United States 
Court of Appeals for the Federal Circuit issues a decision in 
the Smith case, the Board will resume adjudicating all 
tinnitus cases that have been stayed.  In the meantime, the 
Board defers a decision on this particular claim.


FINDINGS OF FACT

1.  On March 14, 2003, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that he wished to withdraw his appeal with regard 
to the claim of entitlement to an initial evaluation in 
excess of 20 percent for residuals, right shoulder injury.

2.  VA provided the veteran adequate notice and assistance 
with regard to his claims of entitlement to initial 
evaluations in excess of 10 percent for residuals, left knee 
ACL injury, postoperative, and for degenerative joint 
disease, left knee, and an initial compensable evaluation for 
residuals, fractured left orbit.

3.  The veteran's left knee disabilities collectively 
manifest as instability, arthritis confirmed on x-rays, 
limitation of motion, pain on use, tenderness, laxity, a 
sensory disturbance and internal derangement.

4.  Since filing his claim for service connection for a left 
knee disability, the veteran has had no more than slight 
lateral instability, and no subluxation, of his left knee.

5.  Prior to April 13, 2004, degenerative joint disease of 
the veteran's left knee manifested as slight limitation of 
motion with pain on use, but did not cause flexion limited to 
30 degrees, extension limited to 15 degrees, or ankylosis.  

6.  Since April 13, 2004, degenerative joint disease of the 
left knee has manifested as extension limited to 30 degrees, 
but has not caused ankylosis.   

7.  Since the veteran filed his claim for service connection 
for a left eye disability, that disability has been mild, 
manifesting as intermittent double vision and pain.    

8.  None of the veteran's left knee or left eye disabilities 
is so exceptional or unusual with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal with 
regard to the claim of entitlement to an initial evaluation 
in excess of 20 percent for residuals, right shoulder injury, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2005).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for residuals, left knee ACL injury, 
postoperative, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2005).

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for degenerative joint disease, left 
knee, prior to April 13, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5256, 5260, 5261 (2005).

4.  The criteria for entitlement to an initial evaluation of 
40 percent for degenerative joint disease, left knee, from 
April 13, 2004, have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2005).

5.  The criteria for entitlement to an initial 10 percent 
evaluation for residuals, fractured left orbit, have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.84, Diagnostic Code 6009 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA are published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be submitted by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has ensured strict compliance with the VCAA by 
providing the veteran adequate notice and assistance with 
regard to the claims of entitlement to an initial evaluation 
in excess of 10 percent for residuals, left knee ACL injury, 
postoperative, entitlement to an initial evaluation in excess 
of 10 percent for degenerative joint disease, left knee, and 
entitlement to an initial compensable evaluation for 
residuals, fractured left orbit, such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO did not provide the veteran VCAA notice 
on his claims for service connection for left knee and left 
eye disabilities before granting him such claims in December 
2000.  The veteran then appealed the evaluations initially 
assigned those disabilities.  The veteran's appeal thus 
ensues not from the original service connection claims, but 
from a notice of disagreement, which raised new claims for 
higher initial evaluations, which are downstream elements of 
the initial claims.  

If the RO had furnished the veteran VCAA notice pursuant to 
38 U.S.C.A. 
§ 5103(a) (West 2002) pertaining to his service connection 
claims under 38 U.S.C. § 1151, after the filing of the notice 
of disagreement, the veteran would not have been entitled to 
additional VCAA notice pertaining to his newly raised claims 
for higher initial evaluations.  Instead, to ensure the 
veteran was adequately informed, the RO would have been 
required to issue a statement of the case, which notified the 
veteran of the law and regulations pertinent to his appeal 
and the evidence upon which the RO relied in assigning the 
initial evaluations at issue.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  

In this case, due to the absence of VCAA notice pertaining to 
the service connection claims, the veteran is entitled to 
VCAA notice pertaining to the claims for higher initial 
evaluations.  The RO provided the veteran such notice in 
November 2002, after assigning the initial evaluations at 
issue in this case.  In its notice letter, the RO 
acknowledged the veteran's claims, notified him of the 
evidence needed to substantiate those claims, including 
documentation showing that his service-connected disabilities 
had increased in severity, informed him of the VCAA and VA's 
duty to assist, and indicated that it was developing his 
claims pursuant to this duty.  The RO identified the evidence 
it had requested and/or obtained in support of the veteran's 
claims and the evidence the veteran still needed to submit to 
substantiate his claims.  The RO explained that it would make 
reasonable efforts to assist the veteran in obtaining and 
developing all outstanding evidence provided he identified 
the sources of that evidence.  The RO further explained that, 
ultimately, it was the veteran's responsibility to ensure the 
RO's receipt of all pertinent evidence.  

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

In letters dated November 2000, March 2004 and May 2004, a 
rating decision dated December 2000, a statement of the case 
issued in June 2001, and supplemental statements of the case 
issued in March 2003, March 2004 and July 2004, the RO 
provided the veteran much of the same information included in 
the November 2002 notice letter.  As well, the RO requested 
the veteran to submit any service medical and post-service 
private treatment records he had in his possession or to sign 
the enclosed forms authorizing the release of his medical 
records so that VA could secure them on his behalf.  The RO 
identified additional evidence that it had requested and/or 
obtained in support of the veteran's claims and the evidence 
VA was responsible for securing.  The RO explained the 
reasons for which it assigned the initial evaluations at 
issue in this case and identified the evidence it had 
considered in doing so and the evidence still needed to 
substantiate higher initial evaluations.  The RO also 
furnished the veteran all provisions pertinent to his claims, 
including those governing VA's duties to notify and assist.  

For the following reasons, any defect with respect to the 
timing of the November 2002 VCAA notice letter was harmless 
error.  First, as previously indicated, in the aggregate, VA 
met the content notification requirements of the VCAA.  
Second, in Pelegrini II, the Court recognized the need for, 
and the validity of, notification sent after the initial 
decision in cases where such notice was not mandated until 
after that initial decision had been made.  Although, in this 
case, the VCAA was already in effect at the time the RO 
decided the veteran's claims, the only way that VA could now 
provide notice prior to initial adjudication would be to 
vacate all prior adjudications and to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, forcing the veteran to begin the appellate 
process anew.  Third, in reviewing determinations on appeal, 
the Board is required to review the evidence of record on a 
de novo basis and without providing any deference to the RO's 
prior decision.  As such, the veteran is in no way prejudiced 
by having been provided notice after the initial RO decision.  
Rather, he was afforded the appropriate opportunity to 
identify or submit additional evidence prior to the Board's 
consideration of his appeal.

With regard to the duty to notify, the VCAA requires that VA 
give a claimant an opportunity to submit information and 
evidence in support of his claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard, 4 Vet. App. at 384; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Because the content requirements of 
a VCAA notice have essentially been satisfied in regard to 
the veteran's claims, any error in not providing a single 
notice to the veteran covering all content requirements, or 
any error in timing, is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims of 
entitlement to an initial evaluation in excess of 10 percent 
for residuals, left knee ACL injury, postoperative, 
entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease, left knee, and entitlement to 
an initial compensable evaluation for residuals, fractured 
left orbit.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  
First, it endeavored to secure and associate with the claims 
file all of the evidence the veteran reported as being 
pertinent to those claims, including service medical records, 
VA and private treatment records and records from the Social 
Security Administration (SSA).  Neither the veteran, nor his 
representative asserts that there is any other pertinent, 
outstanding evidence that needs to be secured before deciding 
the claims at issue in this decision.  Second, the RO 
conducted medical inquiry in an effort to substantiate these 
claims by affording the veteran VA examinations, during which 
examiners addressed the severity of the veteran's service-
connected left knee and left eye disabilities.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  The Board thus deems the appellate record with regard 
to the claims of entitlement to an initial evaluation in 
excess of 10 percent for residuals, left knee ACL injury, 
postoperative, entitlement to an initial evaluation in excess 
of 10 percent for degenerative joint disease, left knee, and 
entitlement to an initial compensable evaluation for 
residuals, fractured left orbit, ready for review.   



II.  Analysis of Claims

A.  Residuals of Right Shoulder Injury 

Under 38 U.S.C.A. § 7105 (2005), the Board may dismiss any 
appeal that fails to allege a specific error of fact or law 
in the determination being appealed.  A substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2005).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2005).  

According to a written statement received at the RO on March 
14, 2003, the veteran withdrew his appeal with regard to the 
claim of entitlement to an initial evaluation in excess of 20 
percent for residuals, right shoulder injury.  Thus, 
pertaining to that claim, there remain no allegations of 
errors of fact or law for the Board's appellate consideration 
and the Board does not have jurisdiction to review that 
claim.

B.  Left Knee Disabilities

The veteran seeks higher initial evaluations for his left 
knee disabilities on the basis that the evaluations now 
assigned these disabilities do not accurately reflect the 
severity of his left knee symptomatology.  He asserts that, 
since service, his left knee has worsened, causing occasional 
sharp, stabbing pains, popping, severe instability and 
imbalance and a tendency to limp, and necessitating the use 
of a knee brace.  He further asserts that his left 
symptomatology is so severe it interferes with his ability to 
do his job.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage, and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2005).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2005); see also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995) (holding that, when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement).

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has x-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes (DCs) 
5003 and 5257 provided additional disability is shown.  
VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 
(August 14, 1998) (9-98).  Additional disability is shown 
when a veteran meets the criteria for a noncompensable 
evaluation under either DC 5260 or 5261, which include 
flexion limited to 60 degrees or extension limited to 5 
degrees, or when there is painful motion such that it adds to 
the actual limitation of motion shown under DC 5260 or DC 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In a rating decision dated December 2000, the RO evaluated 
the veteran's left knee as encompassing two separate 
disabilities under DCs 5003-5010 and 5257: postoperative 
residuals of a left knee ACL injury, and degenerative joint 
disease of the left knee, both evaluated as 10 percent 
disabling.  The RO based its action on evidence of 
instability of the knee, arthritis confirmed on x-rays and 
additional disability.  

DC 5257, which governs ratings of impairment of the knee, 
provides that a 10 percent evaluation is assignable for 
slight recurrent subluxation or lateral instability. A 20 
percent evaluation is assignable for moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
is assignable for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257 (2005).

DC 5010 provides that arthritis that is due to trauma and 
substantiated by x-ray findings is to be evaluated as 
degenerative arthritis.  DC 5003 provides that degenerative 
arthritis established by x-ray findings is to be evaluated on 
the basis of limitation of motion under the appropriate DC 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate DC, an 
evaluation of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assignable for x-ray 
evidence of involvement of arthritis of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent 
evaluation is assignable for x-ray evidence of involvement of 
arthritis of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating episodes.  38 C.F.R. § 
4.71a, DC 5257 (2005).

The appropriate DCs for the specific joint involved in this 
case are DC 5260 and 5261.  These DCs provide that a 10 
percent evaluation is assignable for flexion of the leg 
limited to 45 degrees or extension of the leg limited to 10 
degrees.  A 20 percent evaluation is assignable for flexion 
of the leg limited to 30 degrees or extension of the leg 
limited to 15 degrees.  38 C.F.R. § 4.71a, DCs 5260, 5261 
(2005); see also VAOGCPREC 9-2004 (Sept. 17, 2004) (holding 
that separate evaluations under 38 C.F.R. § 4.71a, DC 5260 
(leg, limitation of flexion) and DC 5261 (leg, limitation of 
extension) may be assigned for disability of the same joint).  

DC 5256 is also pertinent to this claim.  It provides that an 
evaluation in excess of 20 percent is assignable for 
ankylosis of the knee.  38 C.F.R. § 4.71a, DC 5256 (2005).  

Based on these criteria as well as the evidence and reasoning 
noted below, the Board finds that, prior to April 13, 2004, 
the veteran's left knee disability pictures did not more 
nearly approximate the criteria for initial evaluations in 
excess of 10 percent under any of the previously noted DCs.  
Since April 13, 2004, however, degenerative joint disease of 
the veteran's left knee has more nearly approximated the 
criteria for an initial 40 percent evaluation under DC 5261.  

During service in 1963, the veteran tore his ACL while 
training.  Thereafter, he reinjured his knee and experienced 
tenderness, pain, swelling and buckling.  These injuries 
eventually necessitated an ACL repair in August 1967, 
convalescent leave from September 1967 to October 1967, and 
postoperative physical therapy.  The veteran experienced good 
results from the surgery, but thereafter, during the 
remainder of his time in the service, he occasionally 
complained of aching in his left knee with heavy activity.  
Treatment providers noted mild instability, a positive 
anterior drawer sign, no effusion or tenderness and full 
range of motion.  During an annual examination conducted in 
November 1974, an examiner noted no crepitation in the lower 
extremities and normal function.  During a retirement 
examination conducted in June 1979, the veteran noted that he 
had had a "trick" or locked knee.  An examiner noted a 
normal clinical evaluation of the veteran's lower 
extremities. 

Since discharge from service in September 1979, the veteran 
has received VA and private left knee treatment and undergone 
VA examinations of his left knee.  During private outpatient 
treatment visits with Dirk H. Mous, M.D., dated from 1998 to 
1999, the veteran reported that, since his in-service 
surgery, he had had progressive pain on ambulation or when 
walking up and down stairs and swelling.  He also reported 
that the pain diminished with the use of a brace.  Dr. Mous 
noted a mildly positive drawer sign, no effusion, stable 
ligaments and full range of motion.  Based on April 1998 x-
rays showing mild degenerative changes in the medial and 
lateral compartments with chondrocalcinosis, he diagnosed 
degenerative arthritis.   

During a VA orthopedic examination conducted in January 2000, 
the veteran reported that, five to six years prior to the 
examination, he began to experience instability of his left 
knee, pain and swelling, and a feeling that he was not safe 
walking up and down inclines or ladders or on uneven 
surfaces, which his job required him to do.  He indicated 
that he used a brace, which made him feel more comfortable 
and stable.  He also indicated that his family physician had 
told him that he might have to undergo a total left knee 
replacement in the future.  

The examiner noted thigh circumference of 46 centimeters on 
the left (as compared to 43 centimeters on the right), calf 
circumference of 39 centimeters on the left (as compared to 
35 centimeters on the right), tenderness along the joint 
line, abnormal prominences along the medial border of the 
joint line, no crepitation, including on movement, intact 
collateral ligaments, some laxity of the ACL, but generally, 
evidence of a successful repair, a negative McMurray's sign, 
normal extension of the left knee, a lack of 10 to 15 degrees 
of flexion, no swelling of the left knee, an excruciatingly 
tender patella to palpation or pressure, and well-healed 
incisional scars over the left knee.  The examiner indicated 
that the reconstruction of the ACL had been successful with a 
minimal amount of laxity, which was controlled with the use 
of a brace.  X-rays showed mild to moderate arthritic 
changes.  The examiner indicated that he did not anticipate 
further surgical intervention in the near future.  

In April 2001, the veteran sought VA outpatient treatment for 
left knee pain, which was causing him to limp.  He reported 
that he had recently been advised to undergo a total left 
knee replacement.  Treatment providers noted a slightly 
swollen, tender left knee with slightly restricted extension 
and normal flexion and no free fluid.  During a VA outpatient 
treatment visit in May 2001, the veteran reported that his 
medication had improved his aches and pains and he was riding 
his bike a half hour daily.  A treatment provider noted an 
oblong medial scar of the left knee, good patellar tracking, 
intact ligaments, positive drawer and Lachman's signs, and a 
negative McMurray sign.  He diagnosed moderate degenerative 
joint disease.  In June 2001, the veteran reported that the 
pain had returned.  A treatment provider noted no effusion 
and moderate joint line tenderness.  He diagnosed 
degenerative joint disease of the left knee.  In October 
2001, a treatment provider explained to the veteran his 
options for left knee treatment, including continuing with 
conservative management of pain, which had provided a fair 
degree of relief, or surgical treatment, which the veteran 
indicated he was reluctant to undergo.  The treatment 
provider authorized permanent handicap parking for the 
veteran.

In July 2001, SSA reviewed the aforementioned evidence to 
determine whether the veteran's assertion that his left knee 
disability limited his ability to walk, lift, carry weight, 
push and pull, stand, climb, stoop, crouch, kneel, crawl and 
handle objects was credible.  The examiner considered the 
veteran's left knee disabilities and right shoulder 
disability and indicated that the veteran could engage in 
sedentary employment and would be restricted from standing 
and walking for in excess of 2 hours and engaging in other 
activities such as crawling, stooping, crouching, pushing or 
pulling with the left lower extremity and overhead reaching.  
He noted that, although the veteran indicated that he walked 
with a limp, he did not need an assistive device to ambulate.  
SSA issued a determination that the veteran became disabled 
in February 2001 due to a primary diagnosis of disorders of 
the muscle, ligament and fascia and a secondary diagnosis of 
degenerative joint disease. 
In 2002, the veteran sought private treatment for left knee 
pain.  Dr. Mous treated the veteran's left knee 
conservatively by prescribing the veteran pain medication.  

During a VA orthopedic examination conducted in December 
2002, the veteran reported that, due to left knee pain, he 
compensated by placing greater weight on his right knee, 
which in turn, had affected his gait and caused back pain.  
The examiner noted that the veteran walked without evidence 
of a limp, discomfort or pain, and had normal range of motion 
of the left knee from 0 degrees to 130 degrees, pain on 
palpation of the joint, a slightly loose joint on 
manipulation, no crepitus or neurological abnormalities of 
the left knee, and a sensory abnormality evidenced by a 
patellar reflex of 0.  X-rays showed calcification of both 
the medial and lateral cruciate ligaments with good joint 
space.  The examiner concluded that the veteran had chronic 
pain and some instability of the left knee joint, and 
calcification that was adding to the pain. 

In May 2003, the veteran underwent an evaluation by Mark W. 
Via, M.D.  On that date, the veteran reported progressively 
worsening left knee pain.  Dr. Via noted diffuse medial joint 
line tenderness with mild lateral joint line tenderness, no 
gross ligament laxity, and range of motion from 0 to 125 
degrees.  Standing x-rays revealed severe degenerative 
arthritis with bone-on-bone medial compartment disease.  Dr. 
Via diagnosed symptomatic severe left knee degenerative 
arthritis.  He noted that the treatment options included a 
total knee replacement or injection therapy, the latter of 
which the veteran chose.  Dr. Vie indicated that he would 
follow up with the veteran if this therapy failed. 

During a VA orthopedic examination conducted in April 2004, 
the veteran reported that his knee pain had worsened since 
December 2000 and he had instability and giving out of the 
left knee.  He also reported that the injection therapy had 
not worked.  The examiner noted that the veteran was wearing 
a left knee brace for stability, had generalized tenderness 
over the left knee, swelling, well-healed scars on the left 
knee that were not tender to touch or pressure, adhering to 
underlying tissue, or causing irritation or inflammation, 
intact ligaments, a laxed ACL with three centimeters of 
drawer sign, a positive Lachman's sign and range of motion of 
the left knee from 30 degree to 80 degrees (0 degrees to 140 
degrees being normal) with severe and extreme pain beyond 
these degrees.  X-rays showed chondrocalcinosis of the medial 
and lateral menisci, spurring of the patella, and 
calcification of the popliteal artery.  The examiner 
indicated that the veteran had a considerable degree of 
internal derangement and most probably severe arthritic 
changes of the left knee.

The above evidence establishes that the veteran's left knee 
disabilities collectively manifest as instability, arthritis 
confirmed on x-rays, limitation of motion, pain on use, 
tenderness, laxity, a sensory disturbance and internal 
derangement.  

As previously indicated, the veteran is in receipt of VA 
compensation for two separate left knee disabilities: one 
that contemplates the limitation of motion and pain on motion 
caused by his left knee arthritis and another that 
contemplates all other left knee symptomatology.   

1.  Postoperative Residuals, Left Knee ACL Injury

With regard to the latter left knee disability, characterized 
as postoperative residuals of a left knee ACL injury and 
rated pursuant to DC 5257, the Board reiterates that the 
evidence must show more than slight recurrent subluxation or 
lateral instability for the veteran to be assigned an 
evaluation in excess of 10 percent.  In this case, there is 
no such evidence of record.  During VA and private outpatient 
treatment visits dated, and VA examinations conducted, during 
this time period, at least one treatment provider or 
examiners objectively confirmed the veteran's report of 
instability and indicated that the veteran wore a left knee 
brace to alleviate such instability.  However, no treatment 
provider or examiner characterized such instability as more 
than slight.  In addition, no treatment provider or examiner 
noted that the veteran had subluxation, slight or otherwise.  
An initial evaluation in excess of 10 percent is therefore 
not assignable under DC 5257.

In exceptional cases, a higher initial evaluation is 
available on an extraschedular basis.  However, there is no 
indication of record that the schedular criteria are 
inadequate to evaluate this disability.  The veteran alleges 
that this disability hinders his ability to do his job, but 
the evidence does not establish that this disability, alone, 
causes marked interference with employment.  In fact, 
according to SSA, to the extent the veteran is disabled and 
unable to work, such disability and unemployability results 
primarily from his service-connected right shoulder 
disability and only secondarily from his service-connected 
left knee disabilities.  The evidence also does not establish 
this disability necessitates frequent periods of 
hospitalization.  In light of the foregoing, the Board finds 
that the veteran's claim for a higher initial evaluation for 
residuals, left knee ACL injury, postoperative, does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  The Board is therefore not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Based on the above findings, the Board concludes that the 
criteria for entitlement to an initial evaluation in excess 
of 10 percent for residuals, left knee ACL injury, 
postoperative, have not been met.  

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded a higher initial evaluation in the future should this 
particular left knee disability picture change.  38 C.F.R. § 
4.1.  At present, however, the 10 percent evaluation 
initially assigned this disability is the most appropriate 
given the medical evidence of record.  

The preponderance of the evidence is against the veteran's 
claim for an initial evaluation in excess of 10 percent for 
residuals, left knee ACL injury, postoperative; therefore, 
this claim must be denied.   In reaching this decision, the 
Board considered the complete history of the disability at 
issue as well as the current clinical manifestations and the 
effect this disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  In addition, the 
Board considered the applicability of the benefit-of-the-
doubt doctrine, but as there is not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
may not be resolved in the veteran's favor.

2.  Degenerative Joint Disease, Left Knee

With regard to the former left knee disability, characterized 
as degenerative joint disease, left knee, and rated pursuant 
to DCs 5003 and 5010, the Board reiterates that the evidence 
must show compensable limitation of motion under either DC 
5260 or 5261 for the veteran to be assigned an evaluation in 
excess of 10 percent.  In this case, there is no such 
evidence of record dated prior to April 13, 2004.  Rather, 
that evidence shows slight limitation of motion with pain on 
use, but not flexion limited to 30 degrees, extension limited 
to 15 degrees, or ankylosis.  An initial evaluation in excess 
of 10 percent is therefore not assignable under any of the 
previously noted DCs, prior to April 13, 2004. 

Evidence dated on April 13, 2004, however, shows compensable 
limitation of motion.  Specifically, a report of VA 
examination conducted on April 13, 2004 reflects left knee 
extension limited to 30 degrees due to severe and extreme 
pain.  Such a finding warrants the assignment of an initial 
40 percent evaluation under DCs 5003, 5010, and 5261, from 
April 13, 2004.  An initial evaluation in excess of 40 
percent is not assignable under these DCs or DC 5256 for the 
same time period because there is no evidence that the 
veteran has greater limitation of extension, even during 
flare-ups, or ankylosis of his left knee.  

For the same reasons noted above, the Board finds that the 
veteran's claim for a higher initial evaluation for 
degenerative joint disease, left knee, prior to March 13, 
2004, does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board is therefore 
not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
Bagwell v. Brown, 9 Vet. App. at 338-9; Floyd v. Brown, 9 
Vet. App. at 96; Shipwash v. Brown, 8 Vet. App. at 227.

Based on the above findings, the Board concludes that the 
criteria for entitlement to an initial evaluation in excess 
of 10 percent for degenerative joint disease, left knee, 
prior to April 13, 2004, have not been met.  

The preponderance of the evidence is against the veteran's 
claim for an initial evaluation in excess of 10 percent for 
this disability, prior to April 13, 2004; therefore, this 
portion of the claim must be denied.  Again, in reaching this 
particular decision, the Board considered the complete 
history of the disability at issue, as well as the current 
clinical manifestations and the effect this disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  In addition, the Board considered the applicability of 
the benefit-of-the-doubt doctrine, but as there is not an 
approximate balance of positive and negative evidence of 
record with regard to this portion of this claim, reasonable 
doubt may not be resolved in the veteran's favor.

The Board also concludes that the criteria for entitlement to 
an initial evaluation of 40 percent for degenerative joint 
disease, left knee, from April 13, 2004, have been met.  
Inasmuch as the evidence supports the claim for an initial 
evaluation in excess of 10 percent for degenerative joint 
disease, left knee, during some part of the appeal period, 
this portion of the claim must be granted.  

C.  Residuals of Left Orbit Fracture

The veteran contends that since the injury to his left eye 
during active service, when he tripped and fell on an 
ammunition box and fractured his left orbit, he has had 
continual discomfort and pain and occasional double vision in 
his left eye.  He asserts that he has also experienced 
numbness in the entire left side of his face, temperature 
sensitivity, and sensitivity to dust particles.  These 
symptoms allegedly cause difficulty driving, reading and 
performing other daily activities.

The RO has evaluated the veteran's left eye disability under 
DC 6009, which governs ratings of unhealed injuries of the 
eyes.  This DC provides that this disability, in chronic 
form, is to be evaluated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
evaluation of 10 percent during continuance of active 
pathology.  The minimum evaluation to be assigned during 
active pathology is 10 percent.  38 C.F.R. § 4.84a, DC 6009 
(2005).

Based on these criteria as well as the evidence and reasoning 
noted below, the Board finds that, since the veteran filed a 
claim for service connection for a left eye disability, this 
disability picture has not more nearly approximated the 
criteria for an initial evaluation of 10 percent under DC 
6009.

During active service, the veteran fractured his left orbit.  
Following surgery, he occasionally complained of pain in the 
area of the injury.  However, no treatment provider noted any 
left eye abnormalities.  On separation examination conducted 
in June 1979, the veteran reported that he had had eye 
trouble.  The examiner noted a normal clinical evaluation of 
the eyes and visual acuity of 20/20 bilaterally.  He also 
noted a deformity on the left side of the veteran's nose 
secondary to a face injury.

Since discharge from service, the veteran has received VA 
treatment for, and undergone VA examinations of, his left eye 
disability.  During a VA otolaryngological examination 
conducted in January 2000, the veteran reported occasional 
double vision and recurring pain since the in-service orbit 
fracture and surgery.  The examiner noted 20/20 far vision 
bilaterally, near vision defects bilaterally, and no other 
abnormalities.  He indicated that any visual disturbances and 
pain were not related to the fracture, but rather to the a 
deviated nasal septum, a 60 percent obstruction and 
congestion of the turbinates.  The examiner also noted that 
the deviated resulted from the fracture.    

During a VA outpatient treatment visit in April 2001, the 
veteran reported intermittent diplopia and sensitivity to 
dust and cold air.  The treatment provider referred the 
veteran to the eye clinic.  The next month at the optometry 
clinic, the veteran reported left eye pressure, worse during 
the winter months, intermittent double vision when gazing 
downward or laterally, and hours of throbbing pain that 
subsided to constant dull pain.  He indicated that he was 
able to alleviate the pain and sensitivity somewhat by using 
warm wash cloths and/or aspirin, or by adjusting the silicone 
that was placed in his orbit.  The treatment provider noted 
20/20 vision bilaterally and diagnosed ocular pain secondary 
to left eye trauma.  Other treatment providers noted diplopia 
during subsequent VA outpatient treatment visits in 2001 and 
2002.

During a VA examination conducted in December 2002, the 
veteran reported occasional double vision that occurred at 
the extremes of gaze and periodic pain in the region of the 
interior orbital rim.  The examiner noted a left eye 
refraction, full visual fields, no afferent papillary defect, 
intraocular pressure of the left eye of 21, exotropia, and no 
abnormalities on slit lamp and fundus examinations.  The 
examiner diagnosed a history of a left orbital fracture with 
residual pain and strabismus and exotropia, primarily at near 
gaze.  He concluded that the veteran's intermittent double 
vision and pain appeared to result from the orbital fracture 
around the left eye, could be remedied by using prism glasses 
for near vision, and constituted a mild disability.

The above evidence of record establishes that, since the 
veteran filed his claim for service connection for a left eye 
disability, that disability has been mild, manifesting as 
intermittent double vision and pain.  Such symptoms warrant 
an initial evaluation of 10 percent under DC 6009.  In the 
absence of medical evidence indicating that these symptoms 
are more than mild, as characterized by the most recent VA 
examiner, an initial evaluation in excess 10 percent may not 
be assigned.  

A higher initial evaluation is also not available on an 
extraschedular basis.  There is no indication of record that 
the schedular criteria are inadequate to evaluate this 
disability.  The veteran does not allege, and the evidence 
does not establish, that this disability, alone, causes 
marked interference with employment.  In fact, according to 
SSA, such disability causes no functional limitation.  The 
evidence also does not establish that this disability 
necessitates frequent periods of hospitalization.  In light 
of the foregoing, the Board finds that the veteran's claim 
for a higher initial evaluation for residuals, fractured left 
orbit, does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board is therefore 
not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).

Based on the previously noted findings, the Board concludes 
that the criteria for an initial 10 percent evaluation for 
residuals, fractured left orbit, have been met.  Inasmuch as 
the evidence supports the veteran's claim for this benefit, 
that claim must be granted.


ORDER

The appeal on the claim of entitlement to an initial 
evaluation in excess of 20 percent for residuals, right 
shoulder injury, is dismissed.

An initial evaluation in excess of 10 percent for residuals, 
left knee ACL injury, postoperative, is denied.  

An initial evaluation in excess of 10 percent for 
degenerative joint disease, left knee, prior to April 13, 
2004, is denied.  

An initial evaluation of 40 percent for degenerative joint 
disease, left knee, from April 13, 2004, is granted subject 
to statutory and regulatory provisions governing the payment 
of monetary benefits.  

An initial 10 percent evaluation for residuals, fractured 
left orbit, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.  



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


